DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 25-44 are amended. Therefore, claims 25-44 are currently pending and have been considered below. 

Response to Amendment
The amendment filed on July 08, 2022 has been entered. Applicant’s amendment overcomes the previously set-forth rejection of claims 26, 29-32, and 34 under claim objections and claims 27-28, 33, 35-38, and 42 under 35 U.S.C. 112(b).

Allowable Subject Matter
Claims 25-38 are allowable.
The following is a statement of reasons for the indication of allowable subject matter: claims 25-38 are indicated as allowable as none of the cited prior art discloses or suggests the specific structure of, “the tank is disposed within the cooling container, and the cooling container comprises fins that transfer heat away from the tank.”, within a beverage making apparatus.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 39 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dogan et al. (CA 2865851 A1, hereinafter Dogan). 
Regarding claim 39, Dogan discloses a method of removing beverage medium from a beverage container for producing a beverage (Page 11, Para. 2, lines 2-4, “…a removable container 4 such as a single-use capsule containing nutritional ingredients and a removable filtration unit 12.”), the method comprising:
receiving a cartridge at a cartridge holder (Page 9, last Para., lines 3-5, “The container holder comprises a seat for receiving a container 4 filled with nutritional ingredients.”), the cartridge including a compartment with a beverage medium contained therein (Page 3, Para. 1, lines 4-5, “…containers containing ingredients adapted for the preparation of such nutritional liquids…”) and a pierceable feature defining a barrier between the beverage medium and an external environment (Page 13, Para. 2 from end, lines 5-6, “…a sealing foil 48 of the container.”) and 
the cartridge holder comprising a drawer (Page 9, last Para., lines 5-6, “…the container holder is configured as a drawer to be inserted in the housing along guiding means of the machine…”), wherein the cartridge is placed in the cartridge holder and the cartridge is engaged to the cartridge holder by sliding the drawer closed (Fig. 2 , where the container or capsule 4 is inserted into the drawer 3 and then Fig. 1, the drawer can be inserted into the beverage making apparatus):
causing relative movement between the cartridge and the cartridge holder, using the cartridge holder (Page 16, last Para., lines 2-3, “…a drawer which can be inserted in sliding relationship through an open window 50 of the casing.”);
piercing the cartridge at the pierceable feature using a gas supply of the cartridge holder (Page 10, Para. 2, lines 2-4, “…a gas injector 8 protrude beyond the bottom surface of the plate 6 in direction of the container 4.”) and 
introducing a pressurized gas into the compartment to move the beverage medium to exit the compartment (Page 10, Para. 3, lines 5-7, “The gas injector 8 is arranged to supply gas into the container in order to empty it from residual nutritional liquid at the end of the preparation cycle…”).
	Regarding claim 40, Dogan teaches the apparatus according to claim 39, as set forth above, discloses wherein the causing relative movement further comprises using a moveable portion of the cartridge holder to move toward and press into the cartridge (Abstract, lines 4 to end, “…filtration unit (12)…first position in which the container receiving seat (31) of the holder is uncovered…second position in which the container receiving seat (31) is covered by the filtration unit…when a container is present in the container holder (3).”, and Fig. 5, where the filtration unit 12 will close over the cartridge and be locked in place through the wedge located at the top).  
	Regarding claim 43, Dogan teaches the apparatus according to claim 39, as set forth above, discloses wherein the piercing the cartridge comprises causing a piercing element to open a membrane of the pierceable feature (Page 10, Para. 3, lines 3-5 from end, “The gas injector may also comprise a hollow needle protruding from the plate or be a simple hole.”, where the injector would inherently need to pierce the capsule in order to supply gas into the container), exposing the beverage medium to the pressurized gas of the gas supply (Page 10, Para. 3, lines 5-7, “The gas injector 8 is arranged to supply gas into the container in order to empty it from residual nutritional liquid at the end of the preparation cycle…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Dogan et al. (CA 2865851 A1, hereinafter Dogan) in view of Sullivan et al. (WO 2013119497 A1, hereinafter Sullivan).
	Regarding claim 41, Dogan teaches the apparatus according to claim 39, as set forth above.
Dogan does not disclose:
wherein the receiving a cartridge further comprises receiving the cartridge in a basket, and moving the basket with the cartridge received therein.
However, Sullivan discloses, in the similar field of beverage cartridge holders, a beverage cartridge holder that contains a basket (Page 4, lines 22-23, “A cartridge may be provided in an opening of a cartridge holder movably mounted relative to the frame and to the wall member…”, where Fig. 4 shows a basket 3a within the cartridge holder). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the container holder in Dogan to include the basket feature as taught by Sullivan, where the basket would be put as an extension of the rim 31 in Fig. 5 of Dogan and therefore be movable through the drawer feature.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of preventing the capsule from falling out of the holder, as stated by Sullivan, Page 7, lines 30-31, “…holder 3 may hold the cartridge 1 in the open position without the cartridge 1 falling from the opening 3a.”.
	Regarding claim 42, modified Dogan teaches the apparatus according to claim 41, as set forth above, discloses wherein the receiving a cartridge further comprises seating a rim of the cartridge on the basket (Inherently disclosed in Dogan, Fig. 5, where the rim 31 connects to the rim on the capsule to allow for the capsule to not fall, Page 13, last Para., lines 1-4, “…the container holder 3 has a receiving seat 31 which is conformed in dimension and shape to the container. The container preferably comprises an outwardly peripheral protruding rim 32 which enables to maintain the container in a stable position in the holder.”).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Dogan et al. (CA 2865851 A1, hereinafter Dogan) in view of Novak et al. (WO 2011094677 A2, hereinafter Novak).
Regarding claim 44, Dogan teaches the apparatus according to claim 39, as set forth above.
Dogan does not disclose:
further comprising: providing precursor liquid used to form a beverage, from a precursor liquid supply, to a tank, the tank having an inlet coupled to the precursor liquid supply, and an outlet to deliver precursor liquid supply to a dispensing station; and 
after the introducing, mixing the beverage medium with the precursor liquid to form the beverage.
However, Novak discloses, in the similar field of beverage making apparatuses using cartridges, providing precursor liquid used to form a beverage (Claim 1, line 4, “…a beverage precursor liquid supply arranged to provide a precursor liquid…”), from a precursor liquid supply (Page 20, lines 18-19, “…carbon dioxide gas created may be provided to the reservoir 11 by the gas supply 30.”), to a tank, the tank having an inlet coupled to the precursor liquid supply (Page 6, lines 31-33, “A carbon dioxide gas supply may be arranged to conduct carbon dioxide gas emitted by the carbon dioxide source…to precursor liquid provided via the beverage precursor liquid supply…”, where the connection is a fluid connection, Page 22, lines 13-15, “…reservoir 11…is fluidly coupled to pump 13…circulate the precursor liquid 2 through a contactor 6…”), and an outlet to deliver precursor liquid supply to a dispensing station (Page 25, lines 26-27, “…proceeds to mixing with the beverage medium 42 in a mixing chamber 9 and discharge to a cup 8.”); and after the introducing, mixing the beverage medium with the precursor liquid to form the beverage (Page 6, lines 11-14, “Mixing of the precursor liquid may occur before or after carbonation, and may occur in the second cartridge portion or in another location, such as a mixing chamber separate from the second cartridge portion.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the beverage making process in Dogan to include the features as taught by Novak.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing beverages to be produced that include addition liquids that add desirable features for a user’s consumption, as stated by Novak, Page 14, lines 2-5, “The beverage precursor liquid 2 can be any suitable liquid, including water (e.g., flavored or otherwise treated water, such as sweetened, filtered, deionized, softened, carbonated, etc.), or any other suitable liquid used to form a beverage, such as milk, juice, coffee, tea, etc. (whether heated or cooled relative to room temperature or not).”, where filtered, deionized, softened, heated, and cooled features would be desirable for use in Dogan to improve the safety of the nutritional infant liquid.

Response to Arguments
Applicant’s arguments, see Pages 8-15, filed 07/08/2022, with respect to the rejection(s) of claim(s) 25-44 under U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s amendment regarding claims 39-44 and newly found prior art regarding a drawer for receiving a capsule in a beverage making apparatus.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
08/23/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761